Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 July 11, 2013 VIA EDGAR United States Securities and Exchange Commission Division of Investment Management treet, N.E. Washington, D.C. 20549 Attn:Mr. Mark A. Cowan RE: Post-Effective Amendment No. 56 to the Registration Statement on Form N-1A of DWS Core Equity VIP, a series of DWS Variable Series I (the “Registrant”); (Reg. Nos002-96461, 811-04257) Dear Mr. Cowan: This letter is being submitted in response to the comments of the Staff of the Securities and Exchange Commission (“SEC”) received via telephonic conference on May 23, 2013 with regard to the above-captioned Post-Effective Amendment for the Registrant filed with the SEC on May 9, 2013. The Staff’s comments are restated below, followed by the Registrant’s responses. 1. Fees and Expenses of the Fund Comment:b.For shareholder fees, rather than “None” please mark as “N/A”. Response:Registrant believes that the inclusion of “Shareholder Fees” is required by the Form. Additionally, Registrant notes the introduction to each Fund’s fee table states that “This information does not reflect fees associated with the separate account that invests in the fund or any variable life insurance policy or variable annuity contract for which the fund is an investment option. These fees will increase expenses.” 2. Performance Information Comment:a.In the table of Average Annual Returns, please remove the “Class Inception” column.It may appear as a parenthetical in the table. Response:DWS has had discussions with the SEC staff regarding the presentation of performance tables in connection with the staff review of the DWS retail mutual fund prospectuses and has made a number of changes for funds that have multiple share classes with different inception dates (e.g., a fund that has a share class with only 1 calendar year of returns and others with 5 or 10 years returns).The table format in the Registrant’s registration statement matches the format that, as a result of those discussions, is being used in the DWS retail fund prospectuses.DWS would like to retain the format in the Registrant’s registration statement so that a consistent format appears in prospectuses throughout the fund complex. If you have any questions regarding the foregoing or need more additional information, please do not hesitate to call me at (617) 295-2565. Very truly yours, /s/Caroline Pearson Caroline Pearson Managing Director Deutsche Investment Management Americas Inc. cc:Elizabeth Reza, Esq., Ropes & Gray
